Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 20 are pending.
Claims 1 – 5, and 7 – 20 are rejected.
Claim 6 is objected.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.

Claim Objections

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 – 5, 7, 11 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastide et al. (Bastide), US 2018/0174143 A1.
	
	Regarding claim 1, Bastide discloses:
A method for preventing an incorrect transmission of a copy of a record of data to a distributed ledger system (e.g. Bastide, Abstract, par. 2), the method comprising: receiving, by a processor (e.g. Bastide, fig. 4), a first signal, wherein the first signal includes a first instruction to cause the copy of the record of data to be transmitted to the distributed ledger system (e.g. Bastide, fig. 3a:312; par. 5 – herein the system identifies a request to perform a blockchain transaction); 
determining, by the processor, at least one item of information in the record of data (e.g. Bastide, fig. 3a:314; par. 14, 24 – transaction “attributes” of the blockchain transaction); 
setting, by the processor and in response to a receipt of the first signal and a determination of the at least one item of information, a delay of time to be elapsed before a transmission of the copy of the record of data to the distributed ledger system (e.g. Bastide, fig. 3a:316; par. 14, 24 – setting a “commit time”, i.e. “delay of time”); 
causing, by the processor and after the delay of time has elapsed, the transmission of the copy of the record of data to the distributed ledger system (e.g. Bastide, par. 3, 24; fig. 3a:318); 
and preventing, by the processor and in response to a receipt of a second signal before the delay of time has elapsed, the transmission of the copy of the record of data to the distributed ledger system, wherein the second signal includes a second instruction that supersedes the first instruction (e.g. Bastide, par. 5, 24; claim 4 – herein, before expiration of the “commit time”, the system receives and instruction to cancel the transaction, superceding the instruction to perform a blockchain transaction). 

Regarding claim 2, Bastide discloses:
wherein the record of data is to be included, by the distributed ledger system, in a block to be added, by the distributed ledger system, to a blockchain (e.g. Bastide, Abstract). 

Regarding claim 3, Bastide discloses:
wherein the record of data is associated with a transaction (e.g. Bastide, Abstract). 

Regarding claim 4, the examiner notes that non-functional descriptive material fails to define a claimed invention over a prior art characterization of descriptive material.  Thus, the applicant’s characterization of non-functional descriptive material (e.g. transaction “amount”, “identification of …account”, etc.) fails to define over Bastide.  
wherein the at least one item of information includes at least one of an amount of the transaction, an identification of a transferor account, or an identification of a transferee account (e.g. Bastide, par. 14). 
 
Regarding claim 5, the examiner notes that non-functional descriptive material fails to define a claimed invention over a prior art characterization of descriptive material.  Thus, the applicant’s characterization of non-functional descriptive material (e.g. “…an identification of …”, etc.) fails to define over Bastide.  However, for the applicant’s benefit, the examiner notes that Bastide discloses:
wherein the at least one item of information further includes at least one of an identification of the transaction, an identification of an entity that initiated the transaction, or at least one identification of at least one entity that approved the transaction (e.g. Bastide, par. 14). 

Regarding claim 7, Bastide discloses:
wherein the receiving the first signal comprises receiving the first signal from a first device, wherein the first device is associated with an entity that is authorized to cause the copy of the record of data to be transmitted to the distributed ledger system (e.g. Bastide, par. 19; fig. 2:210, 212 – seller’s computer is authorized to prepare a blockchain transaction to be transmitted to the blockchain). 

	 Regarding claim 11, Bastide discloses:
wherein the receipt of the second signal comprises a receipt of the second signal from an operation performed by the processor (e.g. Bastide, fig. 2:220; fig. 4:420; par. 5, 24; herein the processor comprises an instruction to perform the cancellation of blockchain transaction). 

Regarding claim 12, Bastide discloses:
further comprising receiving, by the processor, the copy of the record of data. (e.g. Bastide, fig. 3:318 – the processor records or commits the blockchain transaction to the blockchain). 

Regarding claim 13	, Bastide discloses:
wherein the receiving the copy of the record of data comprises receiving the copy of the record of data from a device, wherein the device is associated with an entity that is authorized to cause the copy of the record of data to be transmitted to the distributed ledger system (e.g. Bastide, par. 19; fig. 2:210, 212 – seller’s computer is authorized to prepare a blockchain transaction to be transmitted to the blockchain). 

wherein the receiving the copy of the record of data comprises receiving the copy of the record of data from a device, wherein the device is unassociated with an entity that is authorized to cause the copy of the record of data to be transmitted to the distributed ledger system (e.g. Bastide, par. 19; fig. 2:210, 212 vs. 220, 238 – herein the seller’s computer - which is not associated with commit processor authorized to commit or transmit the transaction to the blockchain – transmits the blockchain transaction to the commit processor).

	Regarding claim 15, Bastide discloses:
further comprising determining, by the processor and in response to the determination of the at least one item of information, a duration of the delay of time. (e.g. Bastide, par. 19 – customize a commit time, i.e. “determine …a duration of the delay of time”). 

Regarding claim 16, Bastide discloses:
wherein the determining the duration of the delay of time comprises selecting the duration of the delay of time from a plurality of settings of durations of delays of time. (e.g. Bastide, par. 15, 19 – seonds, years, any time frame in between, etc…). 

	Regarding claim 17, Bastide discloses:
wherein: the determining the at least one item of information comprises: determining a first item of the at least one item of information (e.g. Bastide, par. 17, 19); 
and determining a second item of the at least one item of information (e.g. Bastide, par. 25 – further attributes may be determined after the original commit time is established); 
and the determining the duration of the delay of time comprises: determining, in response to a determination of the first item, a first portion of the duration of the delay of time (e.g. Bastide, par. 19 – customized commit time based upon the determined attribute[s]);
determining, in response to a determination of the second item, a second portion of the duration of the delay of time (e.g. Bastide, par. 25 – identifying additional time, i.e. “second portion”, necessary based upon the newly identified, i.e. “second item”, attribute[s]); 
and calculating a sum of the first portion added to the second portion, wherein the sum is the duration of the delay of time. (e.g. Bastide, par. 25 – extending, i.e. “summing”, the original commit time window with the required extension of time). 

Regarding claim 18, Bastide discloses:
wherein the causing the transmission of the copy of the record of data to the distributed ledger system comprises sending the copy of the record of data to a remote device (e.g. Bastide, fig. 2:210 vs. 220 – the commit processor is “remote” from the seller computer), the copy of the record of data to be transmitted to the distributed ledger system by the remote device. (e.g. Bastide, fig. 2:238 – the commit processor transmits the transaction to the blockchain). 

	Regarding claims 19 and 20, they are medium and apparatus claims essentially corresponding to the above method claims, and they are rejected, at least, for the same reasons.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (Bastide), US 2018/0174143 A1.

	Regarding claims 9 and 10, Bastide discloses a computer system comprising a plurality of parties or computing devices (e.g. Bastide, fig. 2; par. 19), and furthermore discloses that any of these computing parties may signal the cancellation of transaction explicitly disclose that such parties signal the withdrawing or cancellation of the transaction using their computer or “device” as claimed.
	However, the examiner points out that the universe of possibilities for signaling a cancellation of the transaction is small and limited to two known alternatives.  Namely, the parties involved within the computing system of Bastide may either signal a cancelation using their computing device disclosed within Bastide, or by using a different, undisclosed computing device.  It would have been obvious to one of ordinary skill in the art to recognize that the parties involved may use their disclosed computing device to signal or communicate a cancelation (i.e. “second signal”) within the computing network of Bastide, because one of ordinary skill in the art would been motivated by the reasonable expectation of success to try any of the two known and possible alternatives for signaling within a computer network.    

	Thus, regarding claim 9, Bastide enables:
wherein the receipt of the second signal comprises a receipt of the second signal from the first device (e.g. Bastide, fig. 2:210; par. 14, 18, 19 – herein the seller may signal a cancellation of the transaction using their computer, i.e. “first device”). 

Regarding claim 10, Bastide discloses:
wherein the receipt of the second signal comprises a receipt of the second signal from a second device (e.g. Bastide, fig. 2:230; par. 14, 18, 19 – herein a third or second party, e.g. the buyer, may signal a cancellation of the transaction using their computer, i.e. “second device”). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (Bastide), US 2018/0174143 A1 in view of Banerjee et al. (Banerjee), US 2018/0196694 A1.

Regarding claim 8, Bastide discloses a computer system comprising a plurality of parties or computing devices (e.g. Bastide, fig. 2; par. 19), wherein a “first device”, e.g. a seller computer, may transmit a blockchain transaction to a network (e.g. Bastide, fig. 2:212).
Bastide does not appear to explicitly disclose that a computer may send a blockchain transaction via a intermediary or proxy as claimed.
However, Banerjee, in the same endeavor of Bastide for postponing or delaying a blockchain transaction based upon identifying features of a blockchain transaction (e.g. Banerjee, par. 5), also discloses that a client computing system that transmits a blockchain transction may do so via a proxy or intermediate device (e.g. Banerjee, fig. 1:106, 108).   
It would have been obvious to one of ordinary skill in the art to recognize the proxy or intermediate device teachings of Banerjee within the system of Bastide.  This would have been obvious because one of ordinary skill in the art would have been 
Thus, the combination enables:
wherein the receiving the first signal from the first device comprises receiving the first signal from the first device via at least one intermediate device. (e.g. Banerjee, fig. 1:106, 108; Bastide, fig. 2:210, 212 – seller’s client device may send a transaction via a proxy device). 

	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495